DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 9 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu (WO 2016/154144).

claims 1, 10 and 12, Hsu discloses an electrically-erasable programmable read-only memory device (see figs. 1 – 38 and all related texts) comprising: 
a matrix memory plane arranged in rows and columns of memory words (for example the memory matrix of fig. 2), each memory word comprising several bytes of memory cells (shown in further details the bytes cells in fig. 29A or 30A.  See also para 0034 and 0036); and 
write circuitry configured to perform a write operation in response to receiving a command for writing at least one selected byte in at least one selected memory word of the matrix memory plane (referred to as the memory controller 216, fig. 2 for performing write operation to the memory matrix 204), wherein the write operation comprises an erase cycle followed by a programming cycle (see fig. 11, erase operation applied at step 1103 followed by program operation in step 1104), and wherein the write circuitry is configured for generating, during the erase cycle: 
an erase voltage in memory cells of all bytes of the at least one selected memory word, wherein the erase voltage is configured to cause the memory cells of the at least one selected memory word to be erased (the new data of selected bytes are loaded into the page buffer to oeverwrite the old data is perform at step 1102 prior to the erase step 1103.  Inherently an erase voltage is applied to the selected memory bytes to be erased), and 
an erase inhibit potential configured relative to the erase voltage for preventing erasing of memory cells of non-selected bytes of the at least one selected memory word (shown in step 1103 of fig. 11: “unselected bytes will be supplied with inhibit condition”.  Please see corresponding texts of fig. 11 for further details).

claims 2, 11 and 13, Hsu also disclose the memory device of claim 1, wherein the memory cells each comprise a floating gate state transistor capable of storing a data value (in the case when the memory matrix is shown in fig. 28A, the state transistor are the memory transistors M1 – M8, etc…), sources of the state transistors being coupled to a source line common to the memory cells of the same byte and distinct from the source lines of the other bytes of the same memory word (the source lines SL0 – SLk is connected to the bytes of the corresponding word line), the device comprising a source line decoder configured for selectively transmitting the erase inhibit potential in the source lines of the non- selected bytes of the at least one selected memory word (inherent per above. The memory matrix of fig. 29A or 30A are also further options as claimed memory matrices).

Regarding claims 3 and 14, Hsu also disclose the memory device of claim 2, wherein the state transistors comprise a control gate (as shown in fig. 28A, 29A, or 30A), the control gates of the state transistors being coupled to a control gate line common to the memory cells of the same memory word (for example memory cells M1 – M4 have common control gate line CG0, fig. 28A), and the write circuitry is configured for generating, during the erase cycle, the erase voltage on the control gate line(s) of the at least one selected memory word (this is considered inherent given the erase operation shown above in claim 1).

Regarding claims 5 and 16, Hsu also discloses the device according to Claim 1, further comprising read circuitry configured for reading, during the write operation and prior to the erase cycle, data contained in the memory cells of at least one non-selected byte of the at least 

Regarding claims 6 and 17, Hsu also discloses the device according to Claim 5, wherein each memory cell is coupled to a bit line (bit lines BL0 – BLi shown connected to the memory cells in figs. 28A, 29A, or 30A), and the write circuitry is configured for generating, during the programming cycle, the programming voltage on the bit lines of the memory cells to be programmed (considered inherent given the programming operation to the memory cells as shown in claim 1 above).

Regarding claims 9 and 10, Hsu also disclose the device according to claim 1, wherein the erase inhibit potential is configured so as to result, with respect to the erase voltage, in a negligible erase alteration in the memory cells of the non-selected bytes of the at least one selected memory word, causing a negligible partial erasing of these memory cells, in order to prevent the erasing of the memory cells (see abstract: “prevent data loss”, para 0007: “prevent the unselected cells from being erased”).

Allowable Subject Matter
Claims 7, 8, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the memory device/method as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 7, 8, 18 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           February 25, 2022